DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 6/07/2022 to claims 1, 2, 6, 10, and 23 have been entered. Claims 11 and 12 are canceled. Claims 26-28 have been added. Claims 1-10 and 13-28 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Duplicate Claims
Applicant is advised that should claim 25 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof and vice versa. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, the disclosure and claims clearly use “Streptococcus pneumoniae” and “Streptococcus pneumonia” interchangeably.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 12, 15-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. (US 6,103,529; provided in the IDS dated 2/11/2020) as evidenced by Kwon et al. (Enzyme and Microbial Technology (2000), 26, 209-215).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of NaCl for claims 1 and 10, and yeast extract for claim 23. This rejection addresses the broader embodiment comprising no animal-derived products for claims 11 and 12. This rejection addresses an enzymatic hydrolysate of soy meal for claims 1, 15, and 23. This rejection addresses rice hydrolysate for the plant protein hydrolysate of claim 15.This rejection addresses the embodiment of yeast extract for claim 19.
Kwon teaches that HY-SOY is a commercially available product that is an enzymatically hydrolysate of soybean meals (p213, 1st paragraph under subheading 3.5). Therefore, any teaching in the prior art towards HY-SOY as evidenced by Kwon will read on the soy meal of claims 1 and 15, and the enzymatic hydrolysate of soy meal for claim 5.
Price teaches an aqueous basal nutrient/culture composition devoid of animal-derived proteins comprising at least two amino acids (inclusive of L-cysteine), thiamine, magnesium salt (as MgCl2 and MgSO4), calcium salt (as CaCl2), ferric salt (as ferric citrate), NaCl, D-glucose, sodium pyruvate, and one nutritive extract selected from yeast extract, soy hydrolysates (HY-SOY), and rice hydrolysates, and wherein the composition is free of animal-derived products  (Abstract, and Examples 1 and 2), reading in-part on claims 1 and 15, and reading on claims 2-4, 6-9, 11, 12, 15, 16, 19, 21, and 22. Price teaches that yeast extract, rice hydrolysates, and enzymatic soy meal hydrolysates are equivalents, in so much that they all have similar effects on average mammalian cell count (e.g. VERO cells) and relative growth efficiency (e.g. RGE) (Examples and 4), reading on claims 1 and 15. Price teaches embodiments wherein the culture medium is formulated in dry form (Col. 11, lines 36-48), reading on the dry powder embodiment of claims 9 and 22.
Regarding claim 1, Price does not teach the enzymatic soy meal hydrolysates and yeast extract in a single embodiment. Regarding claim 15, Price does not teach the rice hydrolysates, enzymatic soy meal hydrolysates and yeast extract in a single embodiment. However, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See M.P.E.P. § 2144.06. In this case, Price teaches that yeast extract, rice hydrolysates, and enzymatic soy meal hydrolysates are equivalents, in so much that they all have similar effects on average mammalian cell count (e.g. VERO cells) and relative growth efficiency (e.g. RGE), and so the combination of enzymatic soy meal hydrolysates and yeast extract for claim 1 and the combination of enzymatic soy meal hydrolysates, yeast extract, and rice hydrolysates must be held as prima facie obvious absent any showing of non-obviousness to the contrary.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Price as evidenced by Kwon as applied to claims 1, 9, 15, and 22 above, and further in view of in view of Grillberger et al. (US 2006/0094104).
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiment of NaCl for the generic salt of claim 10, glucose for the polysaccharide of claim 23, yeast extract for the “vegetable” yeast extract of claim 23, and the rice hydrolysate of Price as set forth above for the plant protein hydrolysate of claim 23.
The teachings of Price as evidenced by Kwon are relied upon as set forth above. Price teaches a basal nutrient/culture composition devoid of animal-derived proteins comprising 20 liters of water and: 
Defined quantities of amino acids comprising L-alanine (0.22 g, equating to 0.01 g/L), L-arginine HCl, L-asparagine HCl, L-aspartic acid, L-cysteine-HCl·H2O (0.610 g; equating to 0.030 g/L), glycine, L-glutamnic (sic) acid (likely a typo for L-glutamic acid), L-histidine HCl * H2O, L-isoleucine, L-leucine, L-lysine HCl, L-methionine, L-phenylalanine, L-proline, L-serine, L-threonine, L-tryptophan, L-tyrosine-disodium salt, and L-valine, 
thiamine HCl,
MgSO4 (2.45 g; equating to 0.1225 g/L),
ferric citrate chelate (0.015 g; equating to 0.00075 g/L and 0.000075 g per 100 ml and thus 0.000075% w/v), 
NaH2PO4 (7.494 g; equating to 0.375 g/L),
NaCl,
CaCl2 (3.00 g; equating to 0.15 g/L), 
MgCl2 (3.125 g; equating to 0.156 g/L), 
D-glucose (97.56 g; equating to 4.88 g/L), and 
sodium pyruvate (3.75 g; equating to 0.188 g/L and 0.018 g per 100 ml and thus 0.018% w/v),
200 mg/L of either yeast extract, soy hydrolysates (HY-SOY®), and rice hydrolysates  (Abstract, and Examples 1 and 2; equating to 0.2 g per L or 0.02 g per 100 ml and so 0.02% w/v).
The concentrations of Price as set forth above reads on the magnesium salt, calcium salt, saccharide (e.g. glucose), at least two amino acids, and pyruvate concentrations of claims 10 and reading in-part on the soy meal, yeast extract, and ferric salt concentrations of claim 10. The concentrations of Price as set forth above read on the pyruvate concentration of claim 23 and read in-part on the plant protein hydrolysate, yeast extract, and ferric salt concentrations of claim 23. Price teaches the composition would be useful for culturing animal cells such as VERO cells (Example 6), reading in-part on the soy meal concentrations of claims 10 and 23.
Price teaches exemplary NaCl concentrations of 3000-9000 mg/L (Table 1 at Col. 10; equating to 3-9 g/L), reading on that embodiment of generic salt and concentration for claims 10 and 23. Price teaches preferred yeast extract concentrations of 10-8000 mg/L (Col. 11, lines 17-35; equating to 0.01-8 g/L), reading on the yeast extract concentration of claims 10 and 23. Price teaches preferred plant hydrolysate concentrations of 10-1000 mg/L (Col. 11, lines 17-35; equating to 0.01-1 g/L and 0.001-0.1 g per 100 ml and so 0.001-0.1% w/v), reading in-part on the plant protein hydrolysate concentration of claims 10 and 23. Price teaches preferred ferric citrate concentrations of 0.01-2 mg/L (Table 1 in Col. 10; equating to 0.00001-0.002 g/L and 0.000001-0.0002 g per 100 ml and so 0.000001-0.0002% w/v), reading on the ferric citrate concentrations of claims 10 and 23.
Regarding claims 10 and 23, Price does not teach the claimed soy meal concentrations. Regarding claims 10 and 23, Price does not teach the claimed plant protein hydrolysate concentrations.
Grillberger teaches methods of cell culture with compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates (Abstract). Grillberger teaches that preferred plant-derived protein hydrolysates, preferably obtained from soy, in animal protein-free cell culture medium would be about 0.05-5% w/v (¶0032 and ¶0039), reading on the soy meal and plant protein hydrolysate concentrations of claims 10 and 23. Grillberger teaches VERO cells as an exemplary species of animal cell for culturing (¶0047), reading on claims 10 and 23.
Regarding the soy meal concentrations of claims 10 and 23, it would have been obvious before the invention was filed to substitute the soy meal concentrations of Grillberger for the soy meal concentrations of Price. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Price and Grillberger are directed in-part towards animal protein-free media comprising plant and/or yeast-derived hydrolysates and because both Grillberger and Price contemplate culturing mammalian cells (such as VERO cells). The skilled artisan would have been motivated to do so because Grillberger teaches that 0.05-5% w/v is a preferable concentration for both soy meal hydrolysates and plant protein hydrolysates, and so the substitution would predictably yield 0.05-5% w/v concentration for soy meal hydrolysates (for claim 10) and the combination of soy meal hydrolysates and plant protein hydrolysates (for claim 23) in Price’s media composition. See M.P.E.P. § 2143(I)B).
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 13, 14, 24, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Price as evidenced by Kwon as applied to claims 1 and 15 above, and further in view of in view of Grillberger et al. (US 2006/0094104) and Bailey et al. (US 5,314,822).
This rejection addresses the embodiment of Streptococcus pneumoniae for claims 13 and 24.
The teachings of Price as evidenced by Kwon are relied upon as set forth above.
Regarding claim 13, Price does not teach a method of obtaining a microorganism and culturing said microorganism with the composition of claim 1. Regarding claim 24, Price does not teach a method of obtaining a microorganism and culturing said microorganism with the composition of claim 15. Regarding claims 13, 14, 24, and 25, and 28, Price does not teach Streptococcus pneumoniae. Regarding claims 26 and 27, Price does not teach contacting the sample of microorganisms with blood agar.
Grillberger teaches methods of cell culture with compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates (Abstract). Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells (¶0047), reading in-part on claims 13, 14, 24, 25, and 28.
Bailey teaches methods of culturing S. pneumoniae in culture medium containing no complex animal components (Abstract), reading on claims 13, 14, 24, 25, and 28. Bailey teaches a culture medium comprising soy peptone (HY-SOY) as a substitute for animal-derived peptone and trypticase (Example 1), reading on claims 13, 14, 24, 25, and 28. Bailey teaches obtaining an S. pneumoniae inoculum, and contacting said S. pneumoniae inoculum with a culture medium comprising soy peptone (HY-SOY), L-cysteine, and yeast extract and optionally further comprising calcium, magnesium, and sodium salts (Col. 2, line 48 through Col .3, line 15), reading on claims 13, 14, 24, and 25. Bailey teaches that S. pneumoniae advantageously produces pneumococcal capsular polysaccharide with can then be harvested and used to prepare vaccines and that elimination of animal components is advantageous to reduce the dangers of contamination with reactive blood group substances or adventitious agents in final vaccine products (Col. 1, line 62 through Col. 2, line 16), reading on claims 13, 14, 24, and 25-28. Bailey teaches culturing S. pneumoniae on blood agar plates to produce extracellular polysaccharide (Example 2), reading on claims 26 and 27.
Regarding claims 13, 14, 24, 25, and 28, it would have been obvious before the invention was filed to substitute the mammalian cells of Price with the S. pneumoniae of Bailey in Price’s culture methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells, and because both Price and Bailey recite highly similar culture compositions (e.g. coextensive to yeast extract, soy peptones/hydrolysates, L-cysteine, and various salts). The skilled artisan would have been motivated to do so because Bailey teaches that S. pneumoniae advantageously produces pneumococcal capsular polysaccharide with can then be harvested and used to prepare vaccines and that elimination of animal components is advantageous to reduce the dangers of contamination with reactive blood group substances or adventitious agents in final vaccine products, and so the substitution would be advantageous for the reasons given by Bailey to then cultivate the S. pneumoniae of Bailey in the animal protein-free media comprising plant and/or yeast-derived hydrolysates of Price.
Regarding claims 26 and 27, it would have been obvious before the invention was filed to substitute the mammalian cells of Price with the S. pneumoniae and blood agar plates of Bailey in Price’s culture methods. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells, because both Price and Bailey recite highly similar culture compositions (e.g. coextensive to yeast extract, soy peptones/hydrolysates, L-cysteine, and various salts), and because Bailey teaches blood agar plates as an exemplary culture medium formulation for culturing S. pneumoniae. The skilled artisan would have been motivated to do so because Bailey teaches that S. pneumoniae advantageously produces pneumococcal capsular polysaccharide with can then be harvested and used to prepare vaccines and that elimination of animal components is advantageous to reduce the dangers of contamination with reactive blood group substances or adventitious agents in final vaccine products, and so the substitution would be advantageous for the reasons given by Bailey to then cultivate the S. pneumoniae of Bailey in the animal protein-free media comprising plant and/or yeast-derived hydrolysates of Price.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Price as evidenced by Kwon as applied to claim 15 above, and further in view of Grillberger et al. (US 2006/0094104) and Levine et al. (US 9,011,871).
The teachings of Price as evidenced by Kwon are relied upon as set forth above.
Regarding claim 20, Price does not teach atholate, interpreted in view of the indefiniteness rejection above as a non-animal protein hydrolysate.
Grillberger teaches methods of cell culture with compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates (Abstract). Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells (¶0047), reading in-part on claim 20.
Levine teaches methods of making microbial serovar conjugate Salmonella sp. vaccines (Abstract). Levine teaches methods of preparing attenuated S. paratyphi A by culturing S. paratyphi A in a commercial medium comprising APF (animal-product free) Lennox LB and which comprises an animal-product free substitute of casein hydrolysate called Atholate (Example 5, particularly Col. 50, lines19-47), reading on claim 20. Levine teaches that the APF Lennox LB medium is advantageous over HY-SOY-containing media as a richer medium that reduces the generation times of the S. paratyphi A (Col. 50, lines 36-47), reading on claim 20.
Regarding claims 20, it would have been obvious before the invention was filed to substitute the rice hydrolysate of Price with the Atholate (e.g. non-animal protein hydrolysate) of Levine in Price’s culture composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Grillberger teaches that culture media compositions comprising animal protein-free media comprising plant and/or yeast-derived hydrolysates would be useful in methods of culturing mammalian cells, insect cells, avian cells, bacterial cells, and yeast cells, and because both Price and Levine recite similar culture compositions (e.g. coextensive to peptones/hydrolysates). The skilled artisan would have been motivated to do so because Levine teaches that culture media compositions comprising Atholate are advantageous to reduce the generation times of S. paratyphi A, and so the substitution would likely enhance Prices cell culture media composition when used to culture S. paratyphi A as taught by Levine.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 5-10 of the reply have been fully considered, but not found persuasive of error for the reasons given below.
	On pages 6-7 of the reply, Applicant alleges that culture media composition is surprisingly advantageous for the propagation of microorganisms. In so much that Applicant does not appear to be alleging any unexpected technical result (see M.P.E.P. § 716.02), these arguments are not found persuasive of error as they are interpreted as an assertion of a long felt need in this art, but any long felt need and failure of others has not yet been substantiated with objective evidence. See M.P.E.P. § 716.04.
	On pages 7-8 of the reply, Applicant alleges that Price is defective because Price teaches “many alternative salts, amino acids, and saccharides, preferring none”. This is not found persuasive of error because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, see M.P.E.P. § 2123. The observation by Applicant that Price teaches multiple and non-preferred embodiments does not vitiate the fact that the salts, soy meal, saccharide(s), amino acids, yeast extraction, and pyruvate are taught by Price.
	On page 8 of the reply, Applicant alleges that Kwon is defective. This is not found persuasive of error as Kwon is only relied upon as an evidentiary reference that HY-SOY is a commercially available product that is an enzymatic hydrolysate of soybean meal, to establish that the HY-SOY taught by Price inherently reads on the soy meal of claim 1. See M.P.E.P. § 2112.
Applicants remaining arguments on page 8 of the reply have been fully considered, but are not found persuasive of error as  they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Price is only modified by combining the yeast extract and the soy meal into a single embodiment, and Applicant has not yet presented any additional evidence that this combination yields any unexpected result.
	Applicants rely on arguments traversing the above rejection over Price as evidenced by Kwon with respect to claims to traverse the rejection of claims 20 and 23 further in view of Grillberger, the rejection of claims 13, 14, 24, and 25 further in view of Grillberger and Bailey, and the rejection of claim 20 further in view of Grillberger and Levine. Therefore, the response set forth above to arguments over Price as evidenced by Kwon also applies to these rejections.

Conclusion
No claims are allowed. No claims are free of the art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653